Exhibit 10.1

OPERATOR RESIGNATION AND TRANSITION AGREEMENT

This Operator Resignation and Transition Agreement (this "Agreement") dated this
29th day of August, 2014, is entered into by and between Henry Resources LLC, a
Texas limited liability company ("Operator"), and Callon Petroleum Operating
Company, a Delaware corporation ("Purchaser"). Operator and Purchaser are
sometimes referred to herein as the "Parties."  This Agreement is entered into
in connection with a Purchase and Sale Agreement entered into by and between
NAWAB Energy Partners, LP and NAWAB WI, LP, as Sellers, and Callon Petroleum
Operating Company, as Purchaser, dated August 29, 2014 (as amended, the "PSA"),
a signed copy of which is attached hereto as Annex 3.

ARTICLE 1 DEFINITIONS

1.1 Capitalized Terms.  For purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires, (i) the capitalized
terms used herein that are defined in the PSA shall have the meaning given to
them in the PSA as attached hereto, (ii) the other capitalized terms used herein
shall have the meaning ascribed to them below or  elsewhere in this
Agreement.  To the extent that definitions set forth in this Agreement differ,
conflict or are otherwise inconsistent with definitions set forth in the PSA,
the definitions set forth in this Agreement shall control for purposes of this
Agreement. The word "including" (in its various forms) means "including without
limitation".

"Affiliate" means, with respect to any Person, a Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person, with control in such context meaning the ability to direct the
management or policies of a Person through ownership of voting shares or other
securities, pursuant to a written agreement, or otherwise.

"Applicable Law" is defined in Section 5.1(a).

"Closing" means the later of (i) date of closing under the PSA so long as
Purchaser acquires at least 60% (out of 8/8ths of 100%) of the working interests
in the Assets from Sellers at such closing, or (ii) the date as of which
Purchaser acquires at least 61.0% (out of 8/8ths of 100%) of the working
interests in the Assets from Sellers and others.

"Effective Date" means the date on which Operator receives written notice from
Purchaser that (i) the closing of the PSA has occurred and (ii) Purchaser has
acquired at least 61.0% (out of 8/8ths of 100%) of the working interests in the
Assets from Sellers and others.

"Person" means any individual, corporation, partnership, limited liability
company, association, joint stock company, joint venture, unincorporated
organization, trust, estate, governmental authority, or any other entity.

"Properties" means the Bohannan Project and Casselman Project, as identified in
the applicable Operating Agreements.





1

--------------------------------------------------------------------------------

 

"Property Costs" means all operating expenses (including costs of insurance,
rentals, shut-in payments, production taxes attributable to production of
Hydrocarbons) and capital expenditures (including bonuses, and other lease
acquisition costs, costs of drilling and completing wells, and costs of
acquiring equipment) incurred in the ownership and operation of the Properties
in the ordinary course of business, and overhead costs that may be charged to
the Properties under the applicable Operating Agreement and any other cost that
may be charged to the Properties under the applicable operating agreement, or
otherwise attributable to the ownership or operation of the Properties.

"Operating Agreements" means the Operating Agreement dated August 1, 2006, as
amended, with respect to the Bohannon Project, and/or the Operating Agreement
dated August 1, 2006, as amended, with respect to the Casselman Project.

"Records" means all lease files, land files, well files, gas and oil sales
contract files, gas processing and transportation files, division order files,
abstracts, title opinions, land surveys, logs, maps, copies of joint interest
billings relating to Purchaser’s assumed expenses and liabilities described in
Sections 2.2(iii) and 2.2(iv) of this Agreement, ad valorem tax records
(including valuations of the Properties reported to the tax assessor), copies of
authorizations for expenditure that are active or open or for which all costs
under such authorizations for expenditure have not yet been incurred, Railroad
Commission of Texas reports for all periods after April 30, 2014, lease
operating statements (“LOS”) for the twelve (12) months preceding the Effective
Date, and any records and data required to be delivered to Purchaser pursuant to
Article V.B.2 of the Operating Agreements, in each case to the extent owned by
and in the possession of Operator and related to the Properties, or used or held
for use by Operator in connection with the maintenance or operation thereof.

"Representatives" is defined in Section 4.2.

"Sellers" means NAWAB Energy Partners, LP and NAWAB WI, LP.

"Service Fee" is defined in Section 3.1.

"Services" are defined in Section 4.3.

"Term" is defined in Section 3.2.

ARTICLE 2 RESIGNATION OF OPERATOR

2.1 Resignation of Operator.  Subject to the fulfillment of the provisions of
Sections 2.2  and 2.3 and provided Purchaser does not elect, pursuant to ARTICLE
4 for Operator to provide the Services, Operator shall resign as operator of the
Properties as of the Effective Date and, use commercially reasonable efforts to
(a) assist Purchaser or its designated Affiliate to become the successor
operator of the Properties under the applicable Operating Agreement (it being
understood and agreed by the Parties hereto that Operator makes no
representations or warranties that Purchaser or its designated Affiliate will be
become the successor operator of the Properties following Operator’s
resignation), including distributing to the working interest owners of the
Properties an updated Exhibit A to each Operating Agreement and coordinating a
vote of ownership as listed on Exhibit A to each Operating Agreement to



2

--------------------------------------------------------------------------------

 

elect the successor operator and (b) assist Purchaser in preparing and filing
P-4 forms necessary in connection with the foregoing. However, as between
Operator and Purchaser, Operator may perform, on a contract basis for Purchaser,
the Services as provided in ARTICLE 4 of this Agreement. At the election of
Purchaser or if Purchaser is unable to assume the obligations of Operator as of
the Effective Date, Operator agrees to provide transition services as provided
below and to resign, subject to the provisions of Section 2.2, at the time that
Purchaser has qualified as the operator of record with the Railroad Commission
of Texas and desires to terminate the Services pursuant to Section
3.2.  Purchaser and, by its execution of the Addendum hereto (said Addendum to
be executed by Henry Production LLC on and as of the Effective Date), Henry
Production LLC agree to consent to the election of Purchaser as successor
operator pursuant to the Operating Agreements at such time as Purchaser elects
to become operator and has complied with Sections 2.2 and 2.3 hereof.

2.2 Conditions to Resignation by Operator.  The following are conditions to
Operator's resignation as operator of the Properties:

(i) Closing shall have occurred and Callon shall have purchased at least 61.0%
(out of 8/8ths of 100%) of the working interests in each of the Bohannan Project
and the Casselman Project;

(ii) Purchaser shall have provided written notice to Operator that Closing has
occurred;

(iii) Purchaser shall assume liability for any expenses incurred, or to be
incurred, in connection with operations after April 30, 2014 through the date of
resignation, for which NAWAB Energy Partners, LP, NAWAB WI, LP or any other
working interest owner, except an Affiliate of Operator, is liable, provided
that, notwithstanding the retention of such liabilities by working interest
owner Affiliates of Operator, Purchaser shall, upon becoming Operator of the
Properties pay such expenses in accordance with the Operating Agreements and
bill such expenses to the working interest owners (including Affiliates of
Operator) in accordance with the Operating Agreements;

(iv) Purchaser shall assume and pay upon the effective date of resignation, all
outstanding joint interest billings of all working interest owners in connection
with operations after April 30, 2014, except Affiliates of Operator, in the
Bohannan Project and Casselman Project to Operator;

(v) Purchaser shall assume all of the obligations of Operator under the
Operating Agreements from and after the later of (i) the Effective Date or (ii)
if Purchaser elects for Operator to perform the Services, at the time that
Purchaser has qualified as the operator of record with the Railroad Commission
of Texas and desires to terminate the Services;

(vi) Purchaser shall reimburse Operator for all costs, fees and expenses of
Weaver & Tidwell, LLC in connection with services related to the Bohannan and
Casselman audit; and



3

--------------------------------------------------------------------------------

 

(vii) The requirements of Sections 2.3 and 2.4 shall be satisfied.

2.3 Qualification of Purchaser as Successor Operator.  Prior to the resignation
of Operator, Purchaser shall have performed all actions necessary to qualify as
the successor operator of the Properties upon the expiration of this Agreement,
including, but not limited to:  (i) preparing and filing P-4 forms and
(ii) posting all bonds or other sureties required by the Railroad Commission of
Texas. 

2.4 Contracts and Agreements.

(a) To the best knowledge of Operator, Annex 1 sets forth the all service
contracts, consulting agreements, Operating Agreements and other agreements
between Operator and third parties specifically applicable to the Properties
pursuant to which services are provided in connection with the Properties
(collectively, the "Material Contracts").  The Parties hereto understand and
agree that Annex 1 does not include agreements between Operator and third
parties pertaining to the general rendition of services by said third parties to
Operator, to the extent such agreements are not specifically applicable to the
Properties.  Operator has identified on Annex 1 those Material Contracts which
are subject to consents to assign.  Within one (1) business day after Operator’s
receipt of written notice from the Purchaser that Closing has occurred, Operator
shall send notices to the holders of any consents required in order to assign
those Material Contracts, with said notice requesting the recipient's consent to
the assignment of the affected Material Contract(s).  Purchaser shall use
commercially reasonable efforts to assist Operator with respect to obtaining any
required consents. In the event any costs or expenses are required to obtain the
consents, including fulfilling any requirements of third parties to obtain the
necessary consents, and Purchaser elects to obtain such consents, then Purchaser
shall pay such costs and expenses.  If Purchase elects not to obtain such
consents, then Purchaser shall pay any costs and expenses in connection with the
termination of the Material Contract for which such consent related.  At the end
of the Term, Operator shall assign to Purchaser or its designated Affiliate all
Material Contracts, save and except such Material Contracts for which assignment
is prohibited due to a lack of a third‑party consent to such assignment
(provided that Purchaser may (but shall not be obligated to) request that
Operator assign to Purchaser such Material Contracts if such third-party consent
requirement does not provide that the transfer of the affected Material Contract
without satisfaction or waiver of the consent requirement would be void, or
would otherwise impair the affected Material Contract or Operator’s or
Purchaser’s title thereto, and provided further that Purchaser shall indemnify
Operator for all costs, expenses, fees, liabilities and damages that may be
incurred by Operator as a result of such assignment without consent).

(b) To the best knowledge of Operator, Annex 1 also lists all easements,
permits, licenses, servitudes, rights-of-way, surface leases, surface fee
interests, salt water disposal agreements, right of use and easement, and other
rights between Operator and third parties (collectively, the "Surface
Agreements") to use the surface appurtenant to, and used or held for use in
connection with, the Properties, solely to the extent, however, (i) owned or
held in the name of Operator and (ii) assignable or transferable without
incurring a fee or cost (other than any fee or cost that Purchaser agrees to
pay).  Operator has identified on Annex 1 those Surface Agreements which are
subject to consents to assign.  Within one (1) business day after Operator’s
receipt of written notice from Purchaser that Closing has occurred, Operator
shall send notices to the holders of any consents required in order to assign
those Surface Agreements,



4

--------------------------------------------------------------------------------

 

with said notice requesting the recipient's consent to the assignment of the
affected Surface Agreement(s).  Purchaser shall use commercially reasonable
efforts to assist Operator with respect to obtaining any required consents. In
the event any costs or expenses are required to obtain the consents, including
fulfilling any requirements of third parties to obtain the necessary consents,
and Purchaser elects to obtain such consents, then Purchaser shall pay such
costs and expenses.  If Purchase elects not to obtain such consents, then
Purchaser shall pay any costs and expenses in connection with the termination of
the Material Contract for which such consent related.  At the end of the Term,
Operator shall assign to Purchaser or its designated Affiliate all Surface
Agreements, save and except such Surface Agreements for which assignment is
prohibited due to a lack of a third-party consent to such assignment (provided
that Purchaser may (but shall not be obligated to) request that Operator assign
to Purchaser such Surface Agreements if such third-party consent requirement
does not provide that the transfer of the affected Surface Contract without
satisfaction or waiver of the consent requirement would be void, or would
otherwise impair the affected Surface Contract or Operator’s or Purchaser’s
title thereto and provided further that Purchaser shall indemnify Operator for
all costs, expenses, fees, liabilities and damages that may be incurred by
Operator as a result of such assignment without consent).

2.5 Transfer of Operatorship.  Upon resignation of Operator and appointment of
Purchaser as successor operator under the Operating Agreements:

(a) Purchaser shall use commercially reasonable efforts to assist the Operator
in obtaining from the Railroad Commission of Texas the release any bonds or
other sureties pertaining to the Properties which were required to be posted by
Operator; and

(b) Operator shall deliver to Purchaser, at Purchaser’s cost and expense, copies
of all Records in Operator’s possession.

(c) Purchaser and Operator will execute such documents as are necessary to
effectuate the provisions of Sections 2.2 and 2.4.

2.6 Conduct of Business.  From the date of this Agreement until the appointment
of Purchaser as successor operator under the Operating Agreements, Operator
shall continue to perform the duties of operator in accordance with the
Operating Agreements in effect on the date of this Agreement.

ARTICLE 3 SERVICE FEE AND TERM. 

If Purchaser elects to engage the transition services of Operator after the
Effective Date, then:

3.1 Service Fee.  Operator shall charge Purchaser for the Services rendered
pursuant to this Agreement in accordance with the accounting procedures (the
"COPAS") made part of the Operating Agreements applicable its working interest
in the Properties plus an additional 10% of all Property Costs incurred by
Operator during the Term, such charges being referred to as the "Service Fee."  
 

3.2 Term.  Subject to the other provisions of this Agreement, the provisions of
this Agreement applicable to the Services shall become effective on the
Effective Date, and shall



5

--------------------------------------------------------------------------------

 

continue in effect until November 30, 2014 or such earlier date designated by
Purchaser upon at least thirty (30) days prior written notice to Operator, or as
otherwise agreed in writing by Purchaser and Operator ("Term").   Provided that
Closing occurs, Purchaser shall assume the Services at the end of the Term of
this Agreement.

ARTICLE 4 SERVICES TO BE PROVIDED BY OPERATOR

4.1 General.  If elected by Purchaser, during the Term, Operator shall provide
or cause to be provided to Purchaser the Services, provided that such Services
shall be provided in substantially the same manner as those Services have been
provided by Operator with respect to the Properties during the period
immediately preceding the date hereof, where such Services have been provided
prior to the date hereof.  Nothing herein shall require Operator to provide,
maintain or prepare records, financial information, or other information which
is not kept or reported by Operator in the ordinary course of business.  Nothing
herein shall require Operator to install equipment or expand any systems or
services at any location beyond the level provided by Operator as of the date
hereof.  Purchaser acknowledges and agrees that Operator is not a professional
provider of the type of services included in the Services and that the personnel
providing such Services have other responsibilities and may not be dedicated
full time to providing the Services.

4.2 Personnel.  Operator shall provide (i) sufficient numbers of its existing
personnel, including, as necessary or appropriate, its current contractors or
consultants ("Representatives") and (ii) its existing equipment and facilities
to perform the Services in a timely manner.

4.3 Services.  Operator shall provide the following specific services to
Purchaser with respect to the Properties for the Term (collectively, the
"Services"):

(a) Operator Services.  Operator shall perform the duties of operator in
accordance with the Operating Agreements in effect on the date of Closing.

(b) Lease, Contract and Land Administration.  Operator shall administer all
leases and division orders, and maintain all land, lease and other records and
provide associated services.  Operator shall use good faith efforts to make any
required rental and shut-in payments and other lease payments and upon request,
shall provide Purchaser with a lease payment schedule.

(c) Marketing.  Operator shall provide marketing, gas control, and contract
administration services necessary to sell the Hydrocarbons produced from the
Properties;

(d) Accounting.  Operator shall perform all revenue, joint interest accounting
and production and regulatory reporting functions attributable to the
Properties, including but not limited to:

(i) payment of invoices;

(ii) collection of accounts receivable;



6

--------------------------------------------------------------------------------

 

(iii) computation and payment of severance and other taxes based on production;

(iv) joint interest billing;

(v) production and regulatory reporting;

(vi) authorization for expenditure ("AFE") reporting; and

(vii) monthly LOS reporting include volume, pricing, revenue and expense
supporting detail.

With regard to the collection of accounts receivable referenced in
Section 4.3(d)(ii), prior to the end of the Term, Operator shall provide
Purchaser with monthly aged accounts receivable reports detailing any
uncollected joint interest billings issued to third persons for operations
conducted on the Properties subsequent to the effective date of the PSA.  During
the Term, Operator shall use commercially reasonable efforts to collect all
joint interest billings so billed.  At the end of the Term, Purchaser shall
(a) reimburse Operator for the then-outstanding amount of joint interest
billings attributable to operations on the Properties subsequent to the
Effective Date, and (b) assume responsibility for the collection thereof.  After
Purchaser reimburses Operator, Purchaser shall have the right to retain all
amounts it collects and Operator shall promptly remit to Purchaser any joint
interest billing amounts it receives.

Purchaser understands and agrees that the disbursement of proceeds of sale of
production from the Properties is handled on behalf of the Operator by the
purchasers of such production, and that Operator does not directly disburse such
proceeds.  Purchaser further understands and agrees that Operator does not hold
any proceeds of sale of production from the Properties in suspense, and that all
suspense accounts are maintained by the purchasers of production from the
Properties.

(e) Information Systems.  To the extent Operator's IT staff and systems in
existence as of the Effective Date permit, Operator shall provide IT services to
the extent they relate to (i) the transfer of data from Operator to Purchaser;
and (ii) telecommunications services, desktop computer maintenance and IT help
desk support that are necessary to operate the Properties during the Term,
provided that (A) Operator may limit access to Operator's IT servers, networks,
email and related systems to its Representatives and (B) nothing in this section
shall require Operator to incur any additional cost or obtain any additional
IT systems or personnel.

(f) Consultation.  During normal business hours, Purchaser shall be entitled to
reasonably consult with Operator's Representatives providing the
Services.  Operator shall make such Representatives reasonably available to
Purchaser.

(g) Training.  To the extent that information systems, remote systems or other
computer systems shall be transferred to Purchaser, Operator shall train
Purchaser employees on the current use and application of such systems, such
training to be completed as soon as practicable.  Such training shall not
include training on Operator's mainframe computer system or any other computer
system not transferred to Purchaser.



7

--------------------------------------------------------------------------------

 

(h) Daily Production Reporting.  Operator shall provide Purchaser with access to
daily field and/or where available, electronic flow measurement equipment.

(i) Previously Approved Operations.  Annex 2 sets forth a list of operations
which were approved prior to the Effective Date by the non-operated working
interest owners owning interests in the Properties and which are currently in
progress and/or which are scheduled to be performed.

ARTICLE 5 PERFORMANCE AND AUTHORITY

5.1 Indemnification and Release. 

(a) Operator Standard of Care.  Operator shall provide the Services as a
reasonable prudent operator, in a good and workmanlike manner, with due
diligence and dispatch, in accordance with the sound and prudent practices of
the oil and gas industry, provided that such standard shall be equivalent to the
management and administrative practices that it would provide as the operator to
a non-operator under the applicable Operating Agreement.  Operator shall perform
all Services in accordance with any and all applicable federal, state and local,
rules and regulations ("Applicable Law") applicable to the Properties in all
material respects.  NOTWITHSTANDING ANYTHING ELSE IN THIS AGREEMENT TO THE
CONTRARY, OPERATOR SHALL HAVE NO RESPONSIBILITY FOR AND SHALL INCUR NO LIABILITY
TO PURCHASER OR ANY OTHER PERSON FOR, AND PURCHASER HEREBY RELEASES AND
INDEMNIFIES OPERATOR FROM, ANY CLAIMS, DAMAGES, LIABILITIES, LOSSES, COSTS OR
EXPENSES OF ANY NATURE SUFFERED OR INCURRED BY PURCHASER OR SUCH OTHER PERSON
ARISING OUT OF OR IN CONNECTION WITH THE RENDERING BY OPERATOR OF THE SERVICES,
INCLUDING BUT NOT LIMITED TO THE LOSS OF ANY OIL AND GAS LEASE AS A RESULT OF
PURCHASER'S DETERMINATION OF DRILLING LOCATIONS DURING TERM OR THE FAILURE TO
MAKE ANY RENTAL PAYMENT, SHUT-IN PAYMENT OR OTHER LEASE PAYMENT, UNLESS SUCH
CLAIMS, DAMAGES, LIABILITIES, LOSSES, COSTS OR EXPENSES ARE THE RESULT OF THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF OPERATOR; PROVIDED, HOWEVER, THAT
PURCHASER MUST GIVE WRITTEN NOTICE OF ANY CLAIM OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT UNDER THIS SECTION 5.1(a)5.1(a) TO OPERATOR NO LATER THAN THE DATE
THAT IS THE FIRST ANNIVERSARY OF THE DATE OF CLOSING, AFTER WHICH NO CLAIM MAY
BE MADE AGAINST OPERATOR BY PURCHASER OR ANY OTHER PERSON UNDER THIS
SECTION 5.1(a).

(b) Purchaser Indemnity Obligations and Release.  Purchaser, at its expense,
shall defend, protect and indemnify and hold harmless Operator, its Affiliates,
and their respective Representatives from and against any claims, damages,
liabilities, losses, costs or expenses arising out of or in connection with the
furnishing of Services hereunder by Operator or its Representatives, except to
the extent attributable to Operator's gross negligence or willful misconduct in
connection with the performance of Services hereunder.  The indemnity obligation
of Purchaser under this Section 5.1(b) shall survive the expiration of this
Agreement.



8

--------------------------------------------------------------------------------

 

(c) Release.  Except for the remedies contained in this Section 5.1, upon
Closing, Purchaser shall release, remise and forever discharge Operator, its
Affiliates and their respective Representatives and all such Person's
stockholders, MANAGERS, MEMBERS, OWNERS, officers, directors, employees, agents,
advisors and representatives from any and all suits, legal or administrative
proceedings, claims, demands, damages, losses, costs, liabilities, interest, or
causes of action whatsoever, in law or in equity, known or unknown, which
Purchaser or any of its Affiliates or their Representatives might now or
subsequently may have, based on, relating to or arising out of this AGREEMENT or
the performance of the Services hereunder, including to the extent related to
the Services or this AGREEMENT any statutory and implied warranties, nuisance
and other tort actions, rights to punitive damages, common law rights of
contribution, any rights under insurance policies issued or underwritten by
Operator or any Affiliate of Operator and any rights under agreements between
the Companies or the Subsidiaries and Operator or any other Affiliate of the
Companies, even if caused in whole or in part by the negligence (whether sole,
joint or concurrent), strict liability or other legal fault of any released
Person, or a pre-existing condition.

5.2 Independent Contractor Relationship.  With respect to its performance of the
Services, Operator is an independent contractor, with the authority to control,
oversee and direct the performance of the details of the Services, Purchaser
being only interested in the results obtained, subject to
Section 5.4.  Purchaser shall have the right (to the extent not in violation of
the law or inconsistent with reasonable business practices), to direct Operator
to conduct or not conduct certain Services (consistent with Operator's
obligations contained herein) with respect to the Properties, but the means and
manner of the same shall be in the exclusive control of Operator.

5.3 No Joint Venture or Partnership.  This Agreement is not intended to and
shall not be construed as creating a joint venture, partnership, agency or other
association within the meaning of the common law or under the laws of the state
in which either Party is incorporated, organized or conducting business.  Except
as provided in Section 5.1, neither Party shall be responsible for the
obligations or actions of the other Party, each Party being severally
responsible only for its obligations and actions arising hereunder.

5.4 Scope of Operator's Authority.  Operator's authority to perform the Services
is subject to the following:

(a) Operator shall not have authority to execute, amend, waive, release, extend,
terminate or otherwise modify any of the contracts, leases or servitudes without
Purchaser's prior written consent.

(b) Operator shall not have the authority to do any of the following on behalf
of Purchaser:



9

--------------------------------------------------------------------------------

 

(i) borrow or lend money;

(ii) create any lien or encumbrance;

(iii) participate in oil and gas futures or hedging activities;

(iv) purchase or sell any of the Properties;

(v) execute any indemnification, release or waiver; or

(vi) take any other action not in the ordinary course of business.

(c) During the Term, except as otherwise consented to by Purchaser in writing,
or as otherwise prohibited by this Agreement, Operator shall perform the
Services in a manner consistent with its past practice for the Company.  With
respect to any request from Operator for Purchaser to consent to an exception to
the restrictions in this Section 5.4(c), Purchaser shall respond as promptly as
practicable, but in any event within three (3) business days, to such
request.  If Purchaser does not respond to such request within such period of
time, Purchaser shall be deemed to have consented to such request.  Without
limiting the generality of the foregoing, in connection with the performance of
the Services, Operator shall:

(i) operate, maintain and otherwise deal with the Properties in accordance with
past practices and in accordance with applicable oil and gas Leases and other
Contracts and applicable Laws and Approvals; and

(ii) Other than expenditures previously approved by the non-operated working
interest owners owning interests in the Properties, Operator shall not incur any
capital expenditures or a series of related capital expenditures of $100,000.00
or more; nor assume, endorse (other than endorsements of negotiable instruments
in the ordinary course of business), guarantee or otherwise become liable or
responsible (whether directly, contingently or otherwise) for the liabilities or
obligations of any other Person; nor enter into any Contract with respect to any
of the foregoing.

ARTICLE 6 RECORDS ACCESS

6.1 Interim Access.  From and after the date this Agreement is executed,
Operator shall provide Purchaser reasonable access to the Records in the
possession of Operator.  Such access is subject to the terms of that certain
Confidentiality Agreement dated July 18, 2014 among Operator, Henry Production
LLC and Callon Petroleum Company.

ARTICLE 7 OWNERSHIP/CONFIDENTIALITY

7.1 Ownership and Confidentiality of Books and Records.  All information, work
product and data concerning the Properties generated by Operator in providing
Services shall be the property of Purchaser and shall be delivered to Purchaser
upon the expiration of this Agreement.  Operator shall keep in confidence all
such information, work product and data and shall not disclose such information
except for disclosures (i) to its Affiliates or the



10

--------------------------------------------------------------------------------

 

Representatives of Operator or its Affiliates to the extent reasonably related
to the Services, (ii) pursuant to a subpoena, order, interrogatories, questions,
requests for information or documents or other legal requirement or demand
issued by a court of competent jurisdiction or by a judicial or administrative
or legislative body or committee or is otherwise required by law or made on the
advice of counsel for any of the reasons described in this subsection,
(iii) reasonably necessary in order to provide the Services in accordance with
this Agreement, or (iv) as required to other Persons with an interest in the
Properties.  Notwithstanding the foregoing, Operator's obligations under this
Section 7.1 shall survive the Closing or the termination of this Agreement
without a Closing until the one (1) year anniversary of the Closing, after which
Operator shall have no obligations under this Section 7.1.

ARTICLE 8 FORCE MAJEURE

8.1 Force Majeure.  If by reason of force majeure either Party hereto is
rendered unable, wholly or in part, to carry out its obligations under this
Agreement, and if such Party gives notice and reasonably full particulars of
such force majeure in writing or by telegraph to the other within a reasonable
time after the occurrence of the cause relied on, the Party giving such notice,
so far as and to the extent that it is affected by such force majeure, shall not
be liable for failure of performance hereof during the continuance of any
inability so caused; provided such cause shall be remedied with all reasonable
dispatch.

8.2 Force Majeure Defined.  As used herein, force majeure shall mean acts of
God, strikes, lockouts, or other industrial disturbances; acts of a public
enemy, wars, blockades, insurrections, riots, epidemics, landslides, lightning,
earthquakes, fires, storms (including but not limited to hurricanes or hurricane
warnings), floods, washouts; arrests and restraints of the government, either
federal or state, civil or military, civil disturbances; shutdowns for purposes
of necessary repairs, relocation, or construction of facilities; breakage or
accident to machinery or lines of pipe; the necessity for testing accidents,
breakdowns and any other causes, whether of the kind enumerated or otherwise,
which are not reasonably in the control of the Party claiming suspension. It is
understood and agreed that the settlement of strikes or lockouts shall be
entirely within the discretion of the Party having the difficulty and that the
above requirement that any force majeure shall be remedied with all reasonable
dispatch shall not require the settlement of strikes or lockouts by acceding to
the demands of an opposing party when such course is inadvisable in the
discretion of the Party having the difficulty.

8.3 Limitations.  Such force majeure affecting the performance hereunder by
either Party, however, shall not relieve such Party of liability in the event of
concurring negligence or in the event of failure to use due diligence to remedy
the situation and to remove the cause in an adequate manner and with all
reasonable dispatch, nor shall such causes or contingencies affecting such
performance relieve Purchaser from its obligations to make payments as
determined hereunder.

ARTICLE 9 MISCELLANEOUS

9.1 Termination of this Agreement.  In the event that Closing does not occur by
November 30, 2014 this Agreement shall be of no force and effect.



11

--------------------------------------------------------------------------------

 

9.2 Assignment.  No Party may assign this Agreement without the prior written
consent of the other Party, which consent shall not be unreasonably withheld or
delayed.

9.3 Notices.  All notices hereunder shall be in writing and communication or
delivery hereunder shall be deemed to have been duly made (i) when personally
delivered to the individual indicated below or (ii) if mailed, when received by
the party charged with such notice and addressed as follows:

If to Operator:Henry Resources LLC
3525 Andrews Highway
Midland, Texas 79703
Attn: Land Department
Phone:  (432) 694-3000
Fax:  (432) 694-2999
E-mail: land@henryresources.com

If to Purchaser:Callon Petroleum Operating Company

1401 Enclave Parkway

Suite 600

Houston, TX 77077
Attn: Jerry Weant, VP Land

Phone: (281) 589-5264

E-mail: jweant@callon.com  

Any Party may, by written notice so delivered to the other, change the address
of the individual to which or to whom delivery shall thereafter be made.

9.4 Advancement of Funds.  In performance of the Services, Operator shall not be
required to advance any of its own funds on behalf of Purchaser; however, to the
extent Operator elects, in its sole discretion, to advance its own funds on
behalf of Purchaser, Operator shall be entitled to reimbursement for same in
accordance with the provisions of this Agreement.  Refusal of the Operator to
advance funds on behalf of Purchaser shall not be considered "willful
misconduct" for purposes of this Agreement.

9.5 GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED AND GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS,
EXCLUDING ANY CHOICE OF LAW PROVISIONS WHICH WOULD REQUIRE THE APPLICATION OF
THE LAW OF ANY OTHER JURISDICTION. Venue for any dispute between the Parties
related to this Agreement shall be exclusively in the District Court of Harris
County, Texas

9.6 Headings.  The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

9.7 No Third Person Beneficiaries.  Except as expressly provided herein, nothing
in this Agreement shall entitle any Person other than Operator or Purchaser, or
their respective successors and assigns permitted hereby to make any claim,
cause of action, remedy or right of any kind.



12

--------------------------------------------------------------------------------

 

9.8 Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

9.9 Modification.  This Agreement, including this Section 9.9 and the Annexes
hereto shall not be modified except by an instrument in writing signed by both
of the Parties.

9.10 Entire Agreement.  The Agreement contains the entire agreement between the
Parties with respect to the transactions contemplated hereby.  The Parties have
jointly participated in the drafting and preparation of this Agreement and the
language of this Agreement shall be construed as a whole according to its fair
meaning and not strictly for or against either of the Parties hereto.



The remainder of this page is intentionally left blank.





13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

HENRY RESOURCES LLC


By: /s/ Richard D. Campbell
Richard D. Campbell
President

 

CALLON PETROLEUM OPERATING COMPANY


By: /s/ Fred L. Callon
           Fred L. Callon

Chairman & CEO

 

 

 

 

 

 

 

 

 



14

--------------------------------------------------------------------------------